Broyles, C. J.
W. .H. Chitwood sued L. D. Neal on an open account, in a justice’s court, and obtained a verdict for the amount sued for, Neal sued out a writ of certiorari, the certiorari was overruled, and Neal excepted. The only assignment of error in the petition for certiorari that is argued or insisted upon in the brief of counsel for the plaintiff in error is upon the ruling of the magistrate admitting in evidence, over the objections of the defendant, certain documents, consisting of bills of lading, receipts, and calculations made by the plaintiff. However, the petition for certiorari does not set forth, either literally or in substance, the documentary evidence, nor is such evidence attached as an exhibit to the petition; and, under repeated rulings of the Su*213preme Court and of this court, the assignment of error, under such circumstances, can not be considered, and the judgment overruling the certiorari must be and is
Decided April 30, 1932.
J. H. Paschall, for plaintiff in error. Y. A. Henderson, contra.

Affirmed.


Jenkins, P. J., and Luke, J., concur.